CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 12:
The request for reconsideration has been considered, but does NOT place the application in condition for allowance because Applicant’s arguments are unpersuasive. Broadly, Applicant relies upon the same arguments filed 15 March 2021 in response to the non-final Office action mailed 17 February 2021. Applicant traverses the reliance on the Rule reference. Primarily, Applicant contends that the Rule reference teaches embedding active deposits, which are clumps of material into a PSA material; however, Applicant contends that this is not the same as the enzyme being dispersed within the adhesive matrix. Applicant contends that there is no way to make a film article with clumps of particles of the size shown in Rule that has the optical properties required by the claim. Applicant contends that it is well known that films with such a pattern of particles do not have the optical properties of the claims, and Applicant provides a dictionary definition of “disperse” in order to strengthen their position.
	Applicant’s argument is unpersuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In the instant case, claim 1 at least a portion of the backing and at least a portion of the pressure-sensitive adhesive layer are transparent or translucent (Claim 18 emphasis added); therefore, there exists an embodiment encompassed by the scope of Rule that the entirety of the backing and pressure-sensitive adhesive layer is transparent or translucent. Accordingly, one of ordinary skill in the art would have been motivated to provide active composition in such a way as to maintain the transparency or translucency of the backing and pressure-sensitive adhesive sheet.
	As to Applicant’s contention that the active deposits of Rule are not dispersed in the same way as Applicant’s invention, the Examiner relies upon the same rationale as above, i.e., that the large deposits of active composition is merely one embodiment within the scope of Rule, but not necessarily representative of the entirety of the scope. One of ordinary skill in the art would recognize that there must be an embodiment within the scope wherein active composition is combined with the pressure-sensitive adhesive 
	Also, Applicant’s dictionary definition of “dispersed” is broad, at best. The term “to distribute more or less evenly throughout a medium” is not necessarily exclusive of the embodiments encompassed by Rule, including those preferred embodiments wherein the active composition is only partially embedded in the adhesive layer.
	Applicant has submitted a Declaration by Joseph D. Rule on 9 April 2021 (Rule Declaration). While the Rule Declaration seeks to provide evidence that the product of Rule does not have the optical characteristics of the claim, the Rule Declaration is not entered because Applicant has not provide a showing of good and sufficient reasons why the Rule Declaration was not presented earlier. It is the Examiner’s position that such a declaration should have been presented after the non-final Office action mailed when the Rule reference was first made of record.
	Furthermore, the Rule Declaration, while arguing that the active deposits would render the pressure sensitive adhesive not optically clear, the arguments of the Rule reference do not persuasively rebut the citation of the reference, wherein it is disclosed that at least a portion of the backing and pressure-sensitive adhesive are transparent (Claim 18), which is construed to encompass, within its scope, an embodiment wherein the entirety of the backing and pressure-sensitive adhesive are transparent, or would have at least motivated one of ordinary skill in the art to incorporate the active material in such a way so as to render the entirety of the backing and pressure-sensitive adhesive transparent – or with a visible light transmission of at least 90% and a haze of less than 2% - and arrive at the invention of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/06/2021